Exhibit 10.56

[LOGO OF COMERICA]

MODIFICATION TO
LOAN AND SECURITY AGREEMENT, ADDENDUM TO LOAN AND SECURITY AGREEMENT, AND
INVENTORY RIDER

          This Modification to Loan and Security Agreement, Addendum to Loan and
Security Agreement, and Inventory Rider (this “Modification”) is entered into by
and between Provena Foods Inc. (“Borrower”) and Comerica Bank-California,
(“Bank”) as of this April 25, 2002 at San Jose, California.

RECITALS

          This Modification is entered into upon the basis of the following
facts and understandings of the parties, which facts and understandings are
acknowledged by the parties to be true and accurate:

          Bank and Borrower previously entered into a Loan and Security
Agreement dated July 31, 2000, which was subsequently amended pursuant to that
certain Modification dated August 2, 2001.  The Loan and Security Agreement and
each Modification shall collectively be referred to herein as the “Agreement.”

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as set forth
below.

AGREEMENT

          1.  Incorporation by Reference.  The Recitals and the documents
referred to therein are incorporated herein by this reference.  Except as
otherwise noted, the terms not defined herein shall have the meaning set forth
in the Agreement.

          2.  Modification to the Loan and Security Agreement.  Subject to the
satisfaction of the conditions precedent as set forth in this Modification, the
Loan and Security Agreement is hereby modified as set forth below.

 

A.     Section 1.7 shall hereby be deleted and replaced in its entirety with the
following:

 

 

 

“1.7 “Collateral” shall mean and includes each and all of the following:  the
Accounts; the Inventory; the General Intangibles; the Negotiable Collateral;
Borrower’s Books; all Borrower’s deposit accounts; all Borrower’s investment
property (including without limitation securities and securities entitlements);
all goods, instruments, documents, policies and certificates of insurance,
deposits, money or other personal property of Borrower in which Bank receives a
security interest and which now or later come into the possession, custody or
control of Bank; all Borrower’s equipment and fixtures; all additions,
accessions, attachments, parts, replacements, substitutions, renewals, interest,
dividends, distributions or rights of any kind for or with respect to any of the
forgoing (including without limitation any stock splits, stock rights, voting
rights and preferential rights); any supporting obligations for any of the
forgoing; and the products and proceeds of any of the foregoing, including, but
not limited to, proceeds of insurance covering the collateral, and any and all
Accounts, General Intangibles, Negotiable Collateral, Inventory, equipment,
money, deposit accounts, investment property, equipment, fixtures or other
tangible and intangible property of borrower resulting from the sale or other
disposition of the collateral and the proceeds thereof and any supporting
obligations or security therefor and any right to payment thereunder, and
including, without limitation, cash or other property which were proceeds and
are recovered by a bankruptcy trustee or otherwise as a preferential transfer by
Borrower.  Notwithstanding anything to the contrary contained herein, collateral
shall not include any waste or other materials which have been or may be
designated as toxic or hazardous by Bank.”

 

 

 

B.      Section 1.12 (k) shall hereby be deleted and replaced in its entirety
with the following:

 

 

 

“1.12 (k).  accounts owed by any single account debtor which exceed twenty
percent (20%) of all of the Eligible Accounts, except for Blue Line
Distributing, Inc., in which case Eligible Accounts shall include accounts up to
twenty-five percent (25%) of all Eligible Accounts;”

 

 

 

C.     Section 1.17 shall hereby be deleted and replaced in its entirety with
the following:

 

 

 

“1.17 “Intangibles” shall mean and includes all of Borrower’s present and future
general intangibles and other personal property (including without limitation
all payment intangibles, electronic chattel paper, contract rights, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, trademarks, servicemarks, copyrights,
blueprints, drawings, plans, diagrams, schematics,



--------------------------------------------------------------------------------

 

purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment (including without limitation, rights to payment
evidenced by chattel paper, documents or instruments) and other rights under any
royalty or licensing agreements, infringement claims, software (including
without limitation any computer program that is embedded in goods that consist
solely of the medium in which the program is embedded), information contained on
computer disks or tapes, literature, reports, catalogs, insurance premium
rebates, tax refunds, and tax refund claims), other than goods, Accounts,
Inventory, Negotiable Collateral, and Borrowers Books.”

 

 

 

D.     Section 1.18 shall hereby be deleted and replaced in its entirety with
the following:

 

 

 

“1.18 “Inventory” shall mean and includes all present and future inventory in
which Borrower has any interest, including, but not limited to, goods held by
Borrower for sale or lease or to be furnished under a contract of service and
all of Borrower’s present and future raw materials, work in process, finished
goods (including without limitation any computer program embedded in any of the
foregoing goods and any supporting information provided in connection therewith
that (i) is associated with the goods in such a manner that the program
customarily is considered part of the goods or that (ii) by becoming the owner
of the goods, a person acquires a right to use the program in connection with
the goods), together with any advertising materials and packing and shipping
materials, wherever located and any documents of title representing any of the
above, and any equipment, fixtures or other property used in the storing,
moving, preserving, identifying, accounting for and shipping or preparing for
the shipping of inventory, and any and all other items hereafter acquired by
Borrower by way of substitution, replacement, return, repossession or otherwise,
and all additions and accessions thereto, and the resulting product or mass, and
any documents of title respecting any of the above.”

 

 

 

E.     Section 6.16 (c) shall hereby be deleted and replaced in its entirety
with the following:

 

 

 

“6.16 (c).  In addition to the financial statements requested above, Borrower
agrees to provide Bank with the following schedules:

 

 

 

(i) Accounts Receivable Agings on a weekly basis, within seven (7) days of each
week’s end.

 

 

 

(ii) Accounts Payable Agings on a weekly basis, within seven (7) days of each
week’s end.

 

 

 

(iii) Borrowing Base Certificate on a weekly basis, within seven (7) days of
each week’s end.

 

 

 

(iv.) Inventory Report on a monthly basis, within twenty (20) days of each
month’s end.”

 

 

 

F.     Section 6.17 (a) shall hereby be deleted and replaced in its entirety
with the following:

 

 

 

“6.17 (a).  Working Capital in an amount not greater than a negative
($625,000.00).  The Working Capital requirement shall increase by the amount of
$200,000.00 each quarter, beginning with the quarter ending 6/30/02.”

 

 

 

G.     Section 6.17 (b) shall hereby be deleted and replaced in its entirety
with the following:

 

 

 

“6.17 (b).  Tangible Effective Net Worth in an amount not less than
$8,500,000.00.  The Tangible Effective Net Worth requirement shall increase by
the amount of $400,000.00 for the quarter ending 6/30/02, and shall further
increase by an additional amount of $200,000.00 each quarter thereafter.”

 

 

 

H.     Section 6.17 (h) shall hereby be deleted and replaced in its entirety
with the following:

 

 

 

“6.17 (h).  Borrower shall not without Bank’s prior written consent acquire or
expend for or commit itself to acquire or expend for fixed assets by lease,
purchase or otherwise in any amount in any fiscal year.

          3.  Modifications to the Addendum to Loan and Security Agreement: 
Subject to the satisfaction of the conditions precedent as set forth in this
Modification, the Addendum to Loan and Security Agreement is hereby modified as
set forth below.

 

A.     Section 2 shall hereby be deleted and replaced in its entirety with the
following:

 

 

 

“2  Selection of Interest Rate Options.  Borrower shall have the following
options regarding the interest rate to be paid by Borrower on advances under the
Note:



--------------------------------------------------------------------------------

 

 

 

 

A.     If Borrower’s Working Capital is less than $50,000.00 and Effective
Tangible Net Worth is more than $8,500,000.00, the following options shall
apply:

 

 

 

 

 

(a) 

A rate equal to four and one quarter percent (4.250%) above Bank’s COST OF
FUNDS, (the COST OF FUNDS Option), which COST OF FUNDS Option shall be in effect
during the relevant COST OF FUNDS Period; or

 

 

 

 

 

(b) 

A rate equal to one and three quarters percent (1.750%) above the “Base Rate” as
referenced in the Note and quoted from time to time by Comerica Bank-California,
as such rate may change from time to time (the “Base Rate Option”).

 

 

 

 

 

B.     If Borrower’s Working Capital is more than $50,000.00 and Effective
Tangible Net Worth is more than $8,750,000.00, the following options shall
apply:

 

 

 

 

 

(a) 

A rate equal to three and one quarter percent (3.250%) above Bank’s COST OF
FUNDS, (the COST OF FUNDS Option), which COST OF FUNDS Option shall be in effect
during the relevant COST OF FUNDS Period; or

 

 

 

 

 

(b) 

A rate equal to three-quarters percent (.750%) above the “Base Rate” referenced
in the Note and quoted from time to time by Comerica Bank-California, as such
rate may change from time to time (the “Base Rate Option”).

          4.  Modification to Inventory Rider.  Subject to the satisfaction of
the conditions precedent as set forth in this Modification, the Inventory Rider
to the Loan and Security Agreement is hereby modified as set forth below.

          A.  Paragraph 1 of the Inventory Rider shall hereby be deleted and
replaced in its entirety with the following:

          “1. At the request of Borrower, made at any time and from time to time
during the term of the Agreement, and so long as no event of default under the
Agreement has occurred and Borrower is in full, faithful and timely compliance
with each and all of the covenants, conditions, warranties and representations
contained in the Agreement, this Rider and/or any other agreement between Bank
and Borrower, Bank agrees to lend Borrower thirty percent (30%) of the lower of
cost or market value of Borrowr’s raw materials and finished goods Inventory,
and as may be adjusted by Bank, in Bank’s discretion, for age and seasonality or
other factors affecting the value of the Inventory, up to a maximum advance
outstanding at any one time of One Million Dollars ($1,000,000.00) upon
Borrower’s concurrent execution and delivery to Bank of a Designation of
Inventory, or Certification of Borrowing Base, in form customarily used by
Bank.  All advances made and to be made pursuant to this Rider are solely and
exclusively to enable Borrower to acquire rights in and purchase new Inventory ,
and Borrower represents and warrants that all advances by Bank pursuant to this
Rider will be used solely and exclusively for such purpose; and since such
advances will be used for the foregoing purposes, Bank’s security interest in
Borrower’s Inventory is and shall be at all times a purchase money security
interest as that term is described in Section 9103 of the California Uniform
Commercial Code.”

          5.  Legal Effect. The Agreement, as amended hereby, shall be and
remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects.  Except as expressly set forth
herein, the execution, delivery, and performance of this Modification shall not
operate as a waiver of, amendment of, or forbearance with respect to any Event
of Default that may now exist or may occur after the date hereof, or with
respect to any other right, power, or remedy of Bank under the Agreement, as in
effect prior to the date hereof.  Borrower ratifies and reaffirms the continuing
effectiveness of all promissory notes, guaranties, security agreements,
mortgages, deeds of trust, environmental agreements, and all other instruments,
documents and agreements entered into in connection with the Agreement. Borrower
represents and warrants that the Representations and Warranties contained in the
Agreement are true and correct as of the date of this Modification, and that no
Event of Default has occurred and is continuing.

          6.   Conditions Precedent to the Modification.  The effectiveness of
this Modification is conditioned upon receipt by Bank of this Modification, and
any other documents which Bank may require to carry out the terms hereof, which
shall include without limit;

 

           (a) A Modification fee in the amount of $10,000.00, a legal
documentation fee of $750.00, plus any Bank Expenses incurred through the date
of this Modification;

 

 

 

           (b) Such other documents and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

          7.   Integration. This is an integrated Modification and supersedes
all prior negotiations and agreements regarding the subject matter hereof.  All
amendments hereto must be in writing and signed by the parties.



--------------------------------------------------------------------------------

          8.   Counterpart Execution. This Modification may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one instrument.

IN WITNESS HEREOF, the parties have agreed as of the date first set forth above.

PROVENA FOODS INC. (“Borrower”)

COMERICA BANK-CALIFORNIA (“Bank”)

 

 

By:

/s/ THOMAS L MULRONEY

 

By:

/s/ STEPHEN MOORE

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Title:

CFO

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------